EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of April 5, 2019 are hereby accepted as FORMAL.

It is noted that the substitute specification of May 28, 2021 has been ENTERED.

The after-final amendment of November 10, 2021 has been ENTERED.


Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-19 have overcome the rejections as set forth in the final office action of July 13, 2021 due to the amendment of November 10, 2021 and the remarks with that amendment, which remarks are taken as being persuasive in their entirety.
The text of independent claim 1 as newly-amended is as follows:
a radar device; and a control system including a processor for executing instructions that cause the processor to: repeatedly acquire object information from the radar device, the object information including at least a position of the object and a relative velocity between the vehicle and the object; calculate at least one predicted position predicting the position of the object at time instants after a current time instant based on the object information acquired up to the current time instant, the at least one predicted position comprising a plurality of predicted positions; extract, from among the plurality of predicted positions, a latest predicted position satisfying a predetermined association judgement condition indicating that connection processing for associating with a position indicated by a latest object information can be performed, from among the at least one predicted position, when the object information is acquired; and calculate as a current filtered position, a position at which filtering processing has been performed on the position of the object based on a current position of the object and the latest predicted positionobject at time instants succeeding the current time instant for each of the traveling directions indicated by a plurality of initial direction vectors.”  (Bold added).
With respect to independent claim 1 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-18 as newly-amended depends ultimately from allowable, independent claim 1, each of dependent claims 2-18 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 19 as newly-amended is as follows:
“19. (Currently Amended) An object detection device mounted on a vehicle and for detecting at least one object present in a vicinity of the vehicle, the object detection device comprising: a control system including a processor for executing instructions that cause the processor to: Page 7 of 13from a radar device, the object information including at least a position of the object and a relative velocity between the vehicle and the object; , the at least one predicted position comprising a plurality of predicted positions; extract[[,]] from among a plurality of predicted positions, a latest predicted position, the latest indicating that connection processing for associating with a position indicated by the latest object information can be performed, from among the predicted positionsa current position of the object and the latest predicted positionwherein calculation of the at least one predicted position includes: setting a plurality of initial direction vectors indicating a traveling direction and a traveling speed of the object and at least traveling directions different from each other based on the object information, when the object information of a new object is acquired alculating a predicted position of the new object at time instants succeeding the current time instant for each of the traveling directions indicated by a plurality of initial direction vectors.”  (Bold added).
As for independent claim 19 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
All objections and rejections of record have been overcome.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648